PER CURIAM.
The appellant, David Hicks, was convicted of robbery and sentenced to ten years imprisonment. The sentencing order includes a designation that the three year minimum mandatory sentence is applicable. The appellant claims that the minimum mandatory sentence was not applicable under the facts of this case. The state concedes that the minimum mandatory was not applicable and points out that the designation on the sentence appears to be a scrivener’s error. The judgment also includes a provision for costs which was imposed without notice and an opportunity to be heard.
Therefore, we order the cost provision and the minimum mandatory provision stricken. Appellant does not have to be present when his. sentence is so modified. Otherwise, affirmed.
FRANK, A.C.J., and HALL and THREADGILL, JJ., concur.